Citation Nr: 1028700	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  05-23 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to restoration of a 30 percent rating for a left 
shoulder disability, currently rated as 20 percent disabling from 
September 1, 2005 and 10 percent disabling prior to September 1, 
2005, to include whether the reduction was proper.

2.  Entitlement to an initial evaluation in excess of 10 percent 
for degenerative arthritis of the lumbar spine. 



REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Finn, Associate Attorney

INTRODUCTION

The Veteran served on active duty from May 1985 to September 
1991, from June to September 1999, March to August 2002 and from 
January 2003 to January 2004.

This case comes before the Board of Veterans' Appeals (Board) 
from various rating decisions of the RO in Waco, Texas.  

A December 2004 rating decision, in part, granted the Veteran's 
claim for service connection for degenerative arthritis of the 
lumbar spine and assigned an initial 10 percent rating effective 
as of January 16, 2004.  He appealed for a higher initial rating.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

A June 2005 rating decision reduced the Veteran's disability 
rating for his left shoulder impairment from 30 percent to 10 
percent, effective September 1, 2005. 
 
In July 2006, the Veteran testified at a personal hearing via 
video conference before the undersigned Veterans Law Judge (VLJ).  

In April 2007, the Board issued a decision in this case that 
denied restoration of the 30 percent rating and also denied a 
rating greater than 10 percent for the Veteran's left shoulder 
disability.  The April 2008 decision also remanded an issue 
regarding entitlement to an initial rating greater than 10 
percent for degenerative arthritis of the lumbar spine for 
further development.

The Veteran appealed the April 2008 Board decision to the United 
States Court of Appeals for Veterans Claims (Court).  Pursuant to 
a Joint Motion for Partial Remand, the Court in September 2008 
vacated the Board's decision, remanding the issues for compliance 
with the instructions contained in the Joint Motion.

The Board remanded the left shoulder issue in November 2008 for 
further development.

By way of a March 2010 rating decision, the RO increased the 
rating for impairment of the left shoulder from 10 percent to 20 
percent, effective September 1, 2005.

The issues of entitlement to a total rating based on 
individual unemployability due to service-connected 
disabilities and entitlement to a waiver of recovery of an 
an overpayment for service-connected disabilities in the 
original amount of $2174.00, to include whether the debt 
was property created have been raised by the record, but 
have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ). (See February 2006 Report of Contact 
and February 2008 Written Statement).  Therefore, the 
Board does not have jurisdiction over them, and they are 
referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

Unfortunately, for the reasons set forth below, this appeal is 
once again being is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Board's review of the evidence of record shows that further 
remand of the issues is warranted, even though such action will, 
regrettably, further delay a decision.  

The Veteran was afforded a VA examination in April 2007 to 
determine the severity of his service-connected back and left 
shoulder disabilities.  The VA Office of General Counsel has held 
that, while a lapse of time in and of itself does not necessarily 
require a re-examination in rating cases, a further examination 
is needed in instances where the Veteran has reported a worsening 
in the disability.  See VAOPGCPREC 11-95 (Apr. 7, 1995).  
 
The Board stresses that the Veteran's cooperation in coordinating 
a VA examination during a time of flare-up of his degenerative 
arthritis of the lumbar spine and left shoulder disability is 
essential in allowing a medical examiner to ascertain the nature 
and severity of the disabilities.

Prior to arranging for the Veteran to undergo further VA 
examination, the RO should obtain and associate with the claims 
folder all outstanding VA medical records and attempt to obtain 
any pertinent private records.  

The Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, 
on remand, the VA must obtain all outstanding pertinent VA 
medical records from VA facilities, following the current 
procedures prescribed in 38 C.F.R. § 3.159.  

Further, the record reflects that the Veteran has been awarded 
Social Security Administration (SSA) disability benefits, as 
indicated by the award letter received in February 2008.  SSA 
records must, if possible, be obtained before a decision on the 
claims can be made.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1993).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO should obtain all outstanding 
records of evaluation and/or treatment of 
the Veteran by VA and/or any other 
pertinent medical facility.  All records 
and/or responses received should be 
associated with the claims folder.  If any 
records sought are not obtained, notify the 
Veteran and his representative of the 
records that were not obtained, explain the 
efforts taken to obtain them, and describe 
further action to be taken.  

2.  The RO should take all indicated action 
to contact the SSA and obtain copies of 
records pertinent to the Veteran's claim 
for disability benefits and a copy of any 
determination awarding benefits.  If the 
records are not available, a notation must 
be made to that effect.  

3.  Then, the RO should schedule the 
Veteran for VA examination(s) with an 
appropriate examiner(s) during a period of 
a flare up, if possible, in order to 
determine the severity of the service-
connected left shoulder disability and 
degenerative arthritis of the lumbar spine.  
If such examination(s) cannot be conducted 
during a flare-up, the examiner should 
record a detailed clinical history 
referable to the service-connected 
manifestations.  

The claims folder must be made available to 
and be reviewed by the VA examiner(s) in 
conjunction with the examination(s).

The VA examiner(s) should provide detailed 
examination findings in order to evaluate 
the severity of the service-connected 
disabilities in terms of range of motion 
and functional limitation due to pain on 
motion (i.e., weakness, excess 
fatigability, and/or incoordination) during 
a flare up under the applicable rating 
criteria.

With regard to his back disability, the VA 
examiner should also comment on the extent 
of any demonstrated intervertebral disc 
syndrome, including whether a separate 
rating is warranted on the basis of the 
Veteran having radiculopthy.  

With regard the left shoulder disability, 
the VA examiner should indicate the 
likelihood that any current neurological 
manifestations are related to the service-
connected left shoulder disability.  

All appropriate tests and studies, to 
include x-ray studies, MRI, EMG and a nerve 
conduction study should be accomplished 
(with all findings made available to the 
examiner(s) prior to completion of the 
report), and all clinical findings should 
be reported in detail to determine the 
nature and severity of the service-
connected disabilities.  

If the examiner finds that any such testing 
is not required to fully evaluate the 
current extent of the service-connected the 
disabilities, this must be clearly stated 
and fully explained.  

4.  After completing the requested actions, 
and any additional notification and 
development deemed warranted, the RO should 
readjudicate the claims in light of all the 
evidence of record.  If any benefit sought 
on appeal is not granted to the Veteran's 
satisfaction, he and his representative 
should be furnished a Supplemental 
Statement of the Case, and should be 
afforded an appropriate period of time 
within which to respond thereto.


The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


